OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-3385 Federated MDT Stock Trust (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2010 through 6/30/2011 Item 1. Proxy Voting Record. Federated MDT Stock Trust Issuer Name Meeting Date Ticker Security ID Symbol Type Proposal Text Proponent Vote Cast For/ Against Mgmt Logical Ballot Status Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Philippe Capron Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Robert Corti Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Frederic Crepin Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Lucian Grainge Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Brian Kelly Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Robert Kotick Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Jean-Bernard Levy Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Robert Morgado Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Stephane Roussel Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Richard Sarnoff Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Elect Regis Turrini Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Activision Blizzard, Inc. 06/02/2011 ATVI 00507V109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Mark Bertolini Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Frank Clark, Jr. Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Betsy Cohen Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Molly Coye Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Roger Farah Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Barbara Franklin Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Jeffrey Garten Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Gerald Greenwald Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Ellen Hancock Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Richard Harrington Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Edward Ludwig Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Joseph Newhouse Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Ratification of Auditor Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Amendment to the 2010 Stock Incentive Plan Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP 2011 Employee Stock Purchase Plan Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Allied World Assurance Company Holdings, Ltd 11/18/2010 AWH G0219G203 CUSIP Reincorporation Mgmt Against Against Voted Allied World Assurance Company Holdings, Ltd 11/18/2010 AWH G0219G203 CUSIP Right to Adjourn Meeting Mgmt For For Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Elect Siri Marshall Mgmt For For Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Elect W. Walker Lewis Mgmt For For Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Elect William Turner Mgmt For For Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Ratification of Auditor Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Elect Charles Cotros Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Elect Jane Henney Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Elect R. David Yost Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Ratification of Auditor Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Repeal of Classified Board Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP 2011 Employee Stock Purchase Plan Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect David Baltimore Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect Frank Biondi, Jr. Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect Francois de Carbonnel Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect Vance Coffman Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect Rebecca Henderson Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect Frank Herringer Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect Gilbert Omenn Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect Judith Pelham Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect J. Paul Reason Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect Leonard Schaeffer Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect Kevin Sharer Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Elect Ronald Sugar Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Ratification of Auditor Mgmt For For Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted AMGEN Inc. 05/20/2011 AMGN CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect Daniel Duval Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect Philip Asherman Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect Gail Hamilton Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect John Hanson Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect Richard Hill Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect M.F. (Fran) Keeth Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect Andrew Kerin Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect Michael Long Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect Stephen Patrick Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect Barry Perry Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Elect John Waddell Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Ratification of Auditor Mgmt For For Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Arrow Electronics, Inc. 05/02/2011 ARW CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Elect Elaine Rosen Mgmt For For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Elect Howard Carver Mgmt For For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Elect Juan Cento Mgmt For For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Elect Lawrence Jackson Mgmt For For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Elect David Kelso Mgmt For For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Elect Charles Koch Mgmt For For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Elect H. Carroll Mackin Mgmt For For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Elect Robert Pollock Mgmt For For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Elect John Swainson Mgmt For For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Ratification of Auditor Mgmt For For Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Assurant, Inc. 05/12/2011 AIZ 04621X108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Elect William Crowley Mgmt For For Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Elect Sue Gove Mgmt For For Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Elect Earl Graves, Jr. Mgmt For For Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Elect Robert Grusky Mgmt For For Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Elect J.R. Hyde III Mgmt For For Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Elect W. Andrew McKenna Mgmt For For Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Elect George Mrkonic Mgmt For For Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Elect Luis Nieto Mgmt For For Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Elect WilliamRhodes III Mgmt For For Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Elect Theodore Ullyot Mgmt For For Voted AutoZone, Inc. 12/15/2010 AZO CUSIP 2011 Equity Incentive Award Plan Mgmt Against Against Voted AutoZone, Inc. 12/15/2010 AZO CUSIP Ratification of Auditor Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP Elect Eleanor Baum Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP Elect J. Veronica Biggins Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP Elect Ehud Houminer Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP Elect Frank Noonan Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP Elect Ray Robinson Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP Elect William Schumann III Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP Elect William Sullivan Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP Elect Gary Tooker Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP Elect Roy Vallee Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP 2010 Stock Compensation Plan Mgmt For For Voted Avnet, Inc. 11/05/2010 AVT CUSIP Ratification of Auditor Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Elect John Hayes Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Elect George Smart Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Elect Theodore Solso Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Elect Stuart Taylor II Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Ratification of Auditor Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Ball Corporation 04/27/2011 BLL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Ball Corporation 04/27/2011 BLL CUSIP Shareholder Proposal Regarding Redemption of Shareholder Rights Plan ShrHoldr For Against Voted Ball Corporation 04/27/2011 BLL CUSIP Shareholder Proposal Regarding Reincorporation ShrHoldr Against For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Caroline Dorsa Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Stelios Papadopoulos Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect George Scangos Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Lynn Schenk Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Alexander Denner Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Nancy Leaming Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Richard Mulligan Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Robert Pangia Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Brian Posner Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Eric Rowinsky Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Stephen Sherwin Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect William Young Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Ratification of Auditor Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Repeal of Classified Board Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Edmund Carpenter Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Paul Charron Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Douglas Conant Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Bennett Dorrance Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Harvey Golub Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Lawrence Karlson Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Randall Larrimore Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Mary Malone Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Sara Mathew Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Denise Morrison Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect William Perez Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Charles Perrin Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect A. Barry Rand Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Nick Shreiber Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Archbold van Beuren Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Les Vinney Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Elect Charlotte Weber Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Ratification of Auditor Mgmt For For Voted Campbell Soup Company 11/18/2010 CPB CUSIP Amendment to the 2005 Long-Term Incentive Plan Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Elect Patrick Gross Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Elect Ann Hackett Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Elect Pierre Leroy Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Ratification of Auditor Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Repeal of Classified Board Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Linnet Deily Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Robert Denham Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Robert Eaton Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Chuck Hagel Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Enrique Hernandez, Jr. Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect George Kirkland Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Donald Rice Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Kevin Sharer Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Charles Shoemate Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect John Stumpf Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Ronald Sugar Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Carl Ware Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect John Watson Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Ratification of Auditor Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Linking Executive Pay to Sustainability ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Financial Risks of Climate Change ShrHoldr For Against Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Offshore Drilling Report ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Richard Armitage Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Richard Auchinleck Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect James Copeland, Jr. Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Kenneth Duberstein Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Ruth Harkin Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Harold McGraw III Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect James Mulva Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Robert Niblock Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Harald Norvik Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect William Reilly Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Victoria Tschinkel Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Kathryn Turner Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect William Wade, Jr. Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Ratification of Auditor Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP 2011 Omnibus Stock and Performance Incentive Plan Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Safety Report ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Report on Oil Sands Operations ShrHoldr Against For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect Donna Alvarado Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect John Breaux Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect Pamela Carter Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect Steven Halverson Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect Edward Kelly, III Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect Gilbert Lamphere Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect John McPherson Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect Timothy O'Toole Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect David Ratcliffe Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect Donald Shepard Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect Michael Ward Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect J.C. Watts, Jr. Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Elect J. Steven Whisler Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Ratification of Auditor Mgmt For For Voted CSX Corporation 05/04/2011 CSX CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted CSX Corporation 05/04/2011 CSX CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect Edwin Banks Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect C. David Brown II Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect David Dorman Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect Anne Finucane Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect Kristen Gibney Williams Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect Marian Heard Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect Larry Merlo Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect Jean-Pierre Millon Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect Terrence Murray Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect C.A. Lance Piccolo Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect Richard Swift Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Elect Tony White Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Ratification of Auditor Mgmt For For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Shareholder Proposal Regarding Political Contributions or Expenditure ShrHoldr Against For Voted CVS Caremark Corporation 05/11/2011 CVS CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Elect David Dillon Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Elect Samuel DiPiazza, Jr. Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Elect Lorrie Norrington Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Ratification of Auditor Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Amendment to Dual Class Stock Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Repeal of Classified Board Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Adoption of Majority Vote for Election of Directors Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Limitation of Right to Call a Special Meeting Mgmt Against Against Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Adoption of Delaware as the Exclusive Forum for Certain Disputes Mgmt Against Against Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect Jeffrey Aronin Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect Mary Bush Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect Gregory Case Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect Robert Devlin Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect Cynthia Glassman Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect Richard Lenny Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect Thomas Maheras Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect Michael Moskow Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect David Nelms Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect E. Follin Smith Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Elect Lawrence Weinbach Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Discover Financial Services 04/07/2011 DFS CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Discover Financial Services 04/07/2011 DFS CUSIP Amendment to the 2007 Directors' Compensation Plan Mgmt For For Voted Discover Financial Services 04/07/2011 DFS CUSIP Ratification of Auditor Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect William Barr Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect Peter Brown Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect George Davidson, Jr. Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect Helen Dragas Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect Thomas Farrell II Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect John Harris Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect Robert Jepson, Jr. Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect Mark Kington Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect Margaret McKenna Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect Frank Royal Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect Robert Spilman, Jr. Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Elect David Wollard Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Ratification of Auditor Mgmt For For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Shareholder Proposal Regarding Mountaintop Removal Coal Mining ShrHoldr Against For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Shareholder Proposal Regarding Establishment of 20% Renewable Energy Goal ShrHoldr Against For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Shareholder Proposal Regarding Report on Coal Risk ShrHoldr Against For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Shareholder Proposal Regarding Nuclear Power Plant Construction ShrHoldr Against For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Dominion Resources, Inc. 05/12/2011 D 25746U109 CUSIP Shareholder Proposal Regarding Supplemental Executive Retirement Benefits ShrHoldr Against For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Elect Joyce Roche Mgmt For For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Elect Wayne Sanders Mgmt For For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Elect Jack Stahl Mgmt For For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Elect Larry Young Mgmt For For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Ratification of Auditor Mgmt For For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect William Bolinder Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect Susan Cabrera Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect Scott Moore Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect Brendan O'Neill Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect Robert Spass Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect David Cash Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect John V. Del Col Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect William M. Jewett Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect Alan Barlow Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect William Bolinder Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect David Cash Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect Simon Minshall Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect Brendan O'Neill Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect Alan Barlow Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect William Bolinder Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect David Cash Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect Simon Minshall Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Elect Brendan O'Neill Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Ratification of Auditor Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Amendment to the 2007 Equity Incentive Plan Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Amendment to the Employee Share Purchase Plan Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/11/2011 ENH G30397106 CUSIP Decrease Board Size Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect Maureen Bateman Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect Gary Edwards Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect Alexis Herman Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect Donald Hintz Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect J. Wayne Leonard Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect Stuart Levenick Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect Blanche Lincoln Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect Stewart Myers Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect William Percy, II Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect W.J. Tauzin Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Elect Steven Wilkinson Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Ratification of Auditor Mgmt For For Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Entergy Corporation 05/06/2011 ETR 29364G103 CUSIP 2011 Equity Ownership and Long Term Cash Incentive Plan Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect Mary Barra Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect Nicholas Chabraja Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect James Crown Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect William Fricks Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect Jay Johnson Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect George Joulwan Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect Paul Kaminski Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect John Keane Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect Lester Lyles Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect William Osborn Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Elect Robert Walmsley Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Ratification of Auditor Mgmt For For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted General Dynamics Corporation 05/04/2011 GD CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against For Voted General Dynamics Corporation 05/04/2011 GD CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Elect Mary Citrino Mgmt For For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Elect Theodore Craver, Jr. Mgmt For For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Elect Vicki Escarra Mgmt For For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Elect Gale Fitzgerald Mgmt For For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Elect Patrick Foley Mgmt For For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Elect Jay Gellert Mgmt For For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Elect Roger Greaves Mgmt For For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Elect Bruce Willison Mgmt For For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Elect Frederick Yeager Mgmt For For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Ratification of Auditor Mgmt For For Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Health Net, Inc. 05/18/2011 HNT 42222G108 CUSIP Elimination of Supermajority Requirement Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect Crandall Bowles Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect Stephen Burke Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect David Cote Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect James Crown Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect James Dimon Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect Ellen Futter Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect William Gray, III Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect Laban Jackson, Jr. Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect David Novak Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect Lee Raymond Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect William Weldon Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Ratification of Auditor Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Against Against Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Amendment to the Long-Term Incentive Plan Mgmt Against Against Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding Mortgage Loan Servicing ShrHoldr Against For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Against For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding an Independent Lead Director ShrHoldr Against For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Elect Dennis Glass Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Elect Gary Kelly Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Elect Michael Mee Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Ratification of Auditor Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Amendment to the Restated Articles of Incorporation to Allow Shareholders to Amend the Bylaws Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Lorillard, Inc. 05/19/2011 LO CUSIP Elect Dianne Blixt Mgmt For For Voted Lorillard, Inc. 05/19/2011 LO CUSIP Elect David Dangoor Mgmt For For Voted Lorillard, Inc. 05/19/2011 LO CUSIP Elect Murray Kessler Mgmt For For Voted Lorillard, Inc. 05/19/2011 LO CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Lorillard, Inc. 05/19/2011 LO CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Lorillard, Inc. 05/19/2011 LO CUSIP Ratification of Auditor Mgmt For For Voted Lorillard, Inc. 05/19/2011 LO CUSIP Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against Voted Lorillard, Inc. 05/19/2011 LO CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Steven Appleton Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Teruaki Aoki Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect James Bagley Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Robert Bailey Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Mercedes Johnson Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Lawrence Mondry Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Robert Switz Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Amendment to the 2007 Equity Incentive Plan Mgmt Against Against Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Ratification of Auditor Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Wesley Bush Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Lewis Coleman Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Victor Fazio Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Donald Felsinger Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Stephen Frank Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Bruce Gordon Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Madeleine Kleiner Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Karl Krapek Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Richard Myers Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Aulana Peters Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Kevin Sharer Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Ratification of Auditor Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP 2011 Long-Term Incentive Stock Plan Mgmt Against Against Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Elect Peter Hellman Mgmt For For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Elect Anastasia Kelly Mgmt For For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Elect John McMackin, Jr. Mgmt For For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Elect Hugh Roberts Mgmt For For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Ratification of Auditor Mgmt For For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Elect Betsy Bernard Mgmt For For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Elect Jocelyn Carter-Miller Mgmt For For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Elect Gary Costley Mgmt For For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Elect Dennis Ferro Mgmt For For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Repeal of Classified Board Mgmt For For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Against Against Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Ratification of Auditor Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Richard Burton Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Thomas Hamby Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect John Johns Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Vanessa Leonard Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Charles McCrary Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect John McMahon, Jr. Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Hans Miller Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Malcolm Portera Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect C. Dowd Ritter Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Jesse Spikes Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect William Terry Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect W. Michael Warren, Jr. Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Vanessa Wilson Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Protective Life Corp. 05/09/2011 PL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Protective Life Corp. 05/09/2011 PL CUSIP Ratification of Auditor Mgmt For For Voted Ralcorp Holdings, Inc. 01/18/2011 RAH CUSIP Elect Benjamin Akande Mgmt For For Voted Ralcorp Holdings, Inc. 01/18/2011 RAH CUSIP Elect Jonathan Baum Mgmt For For Voted Ralcorp Holdings, Inc. 01/18/2011 RAH CUSIP Elect Kevin Hunt Mgmt For For Voted Ralcorp Holdings, Inc. 01/18/2011 RAH CUSIP Elect David Kemper Mgmt For For Voted Ralcorp Holdings, Inc. 01/18/2011 RAH CUSIP Elect David Wenzel Mgmt For For Voted Ralcorp Holdings, Inc. 01/18/2011 RAH CUSIP Ratification of Auditor Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Vernon Clark Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect John Deutch Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Stephen Hadley Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Frederic Poses Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Michael Ruettgers Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Ronald Skates Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect William Spivey Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Linda Stuntz Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect William Swanson Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Raytheon Company 05/26/2011 RTN CUSIP Ratification of Auditor Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Raytheon Company 05/26/2011 RTN CUSIP Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against For Voted Raytheon Company 05/26/2011 RTN CUSIP Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Voted Raytheon Company 05/26/2011 RTN CUSIP Shareholder Proposal Regarding Supplemental Executive Retirement Plans ShrHoldr Against For Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Elect John Danahy Mgmt For For Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Elect Arnoud Boot Mgmt For For Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Elect J. Cliff Eason Mgmt For For Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Amendment to the Flexible Stock Plan Mgmt For For Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Ratification of Auditor Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Christopher Begley Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Crandall Bowles Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Virgis Colbert Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect James Crown Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Laurette Koellner Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Cornelis van Lede Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect John McAdam Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Ian Prosser Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Norman Sorensen Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Jeffrey Ubben Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Jonathan Ward Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Ratification of Auditor Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Ann Bates Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect William Diefenderfer III Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Diane Gilleland Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Earl Goode Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Ronald Hunt Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Albert Lord Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Michael Martin Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Barry Munitz Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Howard Newman Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect A. Alexander Porter, Jr. Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Frank Puleo Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Wolfgang Schoellkopf Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Steven Shapiro Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect J. Terry Strange Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Anthony Terracciano Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Elect Barry Williams Mgmt For For Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted SLM Corporation 05/19/2011 SLM 78442P106 CUSIP Ratification of Auditor Mgmt For For Voted Smithfield Foods, Inc. 09/01/2010 SFD CUSIP Elect Carol Crawford Mgmt For For Voted Smithfield Foods, Inc. 09/01/2010 SFD CUSIP Elect John Schwieters Mgmt For For Voted Smithfield Foods, Inc. 09/01/2010 SFD CUSIP Elect Melvin Wright Mgmt For For Voted Smithfield Foods, Inc. 09/01/2010 SFD CUSIP Ratification of Auditor Mgmt For For Voted Smithfield Foods, Inc. 09/01/2010 SFD CUSIP Shareholder Proposal Regarding Controlled-Atmosphere Killing ShrHoldr Against For Voted Smithfield Foods, Inc. 09/01/2010 SFD CUSIP Shareholder Proposal Regarding Reducing Greenhouse Gas Emissions ShrHoldr Against For Voted SunPower Corporation 05/03/2011 SPWRA CUSIP Elect Thomas McDaniel Mgmt For For Voted SunPower Corporation 05/03/2011 SPWRA CUSIP Elect Thomas Werner Mgmt For For Voted SunPower Corporation 05/03/2011 SPWRA CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted SunPower Corporation 05/03/2011 SPWRA CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Tech Data Corporation 06/01/2011 TECD CUSIP Elect Robert Dutkowsky Mgmt For For Voted Tech Data Corporation 06/01/2011 TECD CUSIP Elect Jeffery Howells Mgmt For For Voted Tech Data Corporation 06/01/2011 TECD CUSIP Elect Savio Tung Mgmt For For Voted Tech Data Corporation 06/01/2011 TECD CUSIP Elect David Upton Mgmt For For Voted Tech Data Corporation 06/01/2011 TECD CUSIP Ratification of Auditor Mgmt For For Voted Tech Data Corporation 06/01/2011 TECD CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Tech Data Corporation 06/01/2011 TECD CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Ralph Babb, Jr. Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Daniel Carp Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Carrie Cox Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Stephen MacMillan Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Pamela Patsley Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Robert Sanchez Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Wayne Sanders Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Ruth Simmons Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Richard Templeton Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Christine Whitman Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Ratification of Auditor Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Robert Allardice, III Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Trevor Fetter Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Paul Kirk, Jr. Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Liam McGee Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Kathryn Mikells Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Michael Morris Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Thomas Renyi Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Charles Strauss Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect H. Patrick Swygert Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Ratification of Auditor Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect Arthur Anton Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect James Boland Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect Christopher Connor Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect David Hodnik Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect Thomas Kadien Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect Susan Kropf Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect Gary McCullough Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect A. Malachi Mixon, III Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect Curtis Moll Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect Richard Smucker Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Elect John Stropki, Jr. Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Amendments to Code of Regulations Mgmt Against Against Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Ratification of Auditor Mgmt For For Voted The Sherwin-Williams Company 04/20/2011 SHW CUSIP Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Voted Thermo Fisher Scientific Inc. 05/25/2011 TMO CUSIP Elect Thomas Lynch Mgmt For For Voted Thermo Fisher Scientific Inc. 05/25/2011 TMO CUSIP Elect William Parrett Mgmt For For Voted Thermo Fisher Scientific Inc. 05/25/2011 TMO CUSIP Elect Michael Porter Mgmt For For Voted Thermo Fisher Scientific Inc. 05/25/2011 TMO CUSIP Elect Scott Sperling Mgmt For For Voted Thermo Fisher Scientific Inc. 05/25/2011 TMO CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Thermo Fisher Scientific Inc. 05/25/2011 TMO CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Thermo Fisher Scientific Inc. 05/25/2011 TMO CUSIP Ratification of Auditor Mgmt For For Voted Thermo Fisher Scientific Inc. 05/25/2011 TMO CUSIP Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect James Barksdale Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect William Barr Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Jeffrey Bewkes Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Stephen Bollenbach Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Frank Caufield Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Robert Clark Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Mathias Dopfner Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Jessica Einhorn Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Fred Hassan Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Michael Miles Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Kenneth Novack Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Paul Wachter Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Deborah Wright Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Ratification of Auditor Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Time Warner Inc. 05/20/2011 TWX CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elimination of Absolute Majority Voting Requirement Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Torchmark Corporation 04/28/2011 TMK CUSIP Elect Mark McAndrew Mgmt For For Voted Torchmark Corporation 04/28/2011 TMK CUSIP Elect Sam Perry Mgmt For For Voted Torchmark Corporation 04/28/2011 TMK CUSIP Elect Lamar Smith Mgmt For For Voted Torchmark Corporation 04/28/2011 TMK CUSIP Ratification of Auditor Mgmt For For Voted Torchmark Corporation 04/28/2011 TMK CUSIP 2011 Incentive Plan Mgmt Against Against Voted Torchmark Corporation 04/28/2011 TMK CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Torchmark Corporation 04/28/2011 TMK CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Alan Beller Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect John Dasburg Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Janet Dolan Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Kenneth Duberstein Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Jay Fishman Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Lawrence Graev Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Patricia Higgins Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Thomas Hodgson Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Cleve Killingsworth, Jr. Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Donald Shepard Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Laurie Thomsen Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Ratification of Auditor Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect William Ballard, Jr. Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Richard Burke Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Robert Darretta Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Stephen Hemsley Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Michele Hooper Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Rodger Lawson Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Douglas Leatherdale Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Glenn Renwick Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Kenneth Shine Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Gail Wilensky Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP 2011 Incentive Stock Plan Mgmt Against Against Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Amendment to the 1993 Employee Stock Purchase Plan Mgmt Against Against Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Ratification of Auditor Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Elect James Annable Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Elect Douglas Geoga Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Elect Reuben Hedlund Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Elect Julie Howard Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Elect Wayne Kauth Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Elect Fayez Sarofim Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Elect Donald Southwell Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Elect David Storch Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Elect Richard Vie Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Ratification of Auditor Mgmt For For Voted Unitrin, Inc. 05/04/2011 UTR CUSIP 2011 Omnibus Equity Plan Mgmt Against Against Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Unitrin, Inc. 05/04/2011 UTR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Elect Ronald Calgaard Mgmt For For Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Elect Stephen Waters Mgmt For For Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Elect Randall Weisenburger Mgmt For For Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Elect Rayford Wilkins Jr. Mgmt For For Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Repeal of Classified Board Mgmt For For Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Ratification of Auditor Mgmt For For Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP 2011 Omnibus Stock Incentive Plan Mgmt For For Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report (2) ShrHoldr Against For Voted Valero Energy Corporation 04/28/2011 VLO 91913Y100 CUSIP Shareholder Proposal Regarding Safety Report ShrHoldr Against For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Elect Matthew Grayson Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Elect Jean-Marie Nessi Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Elect Mandakini Puri Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Edward Noonan Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of C.N. Rupert Atkin Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Partick Barry Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Peter Bilsby Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Julian Bosworth Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Michale Carpenter Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Rodrigo Castro Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Jane Clouting Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Joesph Consolino Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of C. Jerome Dill Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Andrew Downey Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Kerry Emanuel Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Jonathan Ewington Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Andrew Gibbs Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Michael Greene Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Nicholas Hales Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Mark Johnson Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Anthony Keys Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Robert Kuzloski Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Gillian Langford Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Stuart Mercer Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Paul Miller Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Elect Jean-Marie Nessi Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Julian Ross Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Rafel Saer Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of James Skinner Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Verner Southey Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Nigel Wachman Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Conan Ward Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Election of Lixin Zeng Mgmt For For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Validus Holdings, Ltd. 05/04/2011 VR G9319H102 CUSIP Appointment of Auditor Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Elect Eli Hurvitz Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Elect Abraham Ludomirski Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Elect Wayne Rogers Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Elect Ronald Ruzic Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Ratification of Auditor Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect Aida Alvarez Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect James Breyer Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect M. Michele Burns Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect James Cash, Jr. Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect Roger Corbett Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect Douglas Daft Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect Michael Duke Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect Gregory Penner Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect Steven Reinemund Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect H. Lee Scott, Jr. Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect Arne Sorenson Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect Jim Walton Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect S. Robson Walton Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect Christopher Williams Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Elect Linda Wolf Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Ratification of Auditor Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Shareholder Proposal Regarding Adopting Gender Identity Anti-Bias Policy ShrHoldr Against For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Shareholder Proposal Regarding Supplier Sustainability Reports ShrHoldr Against For Voted Wal-Mart Stores, Inc. 06/03/2011 WMT CUSIP Shareholder Proposal Regarding Climate Change Risk Report ShrHoldr For Against Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Elect Pastora Cafferty Mgmt For For Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Elect Frank Clark, Jr. Mgmt For For Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Elect Patrick Gross Mgmt For For Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Elect John Pope Mgmt For For Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Elect W. Robert Reum Mgmt For For Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Elect Steven Rothmeier Mgmt For For Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Elect David Steiner Mgmt For For Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Elect Thomas Weidemeyer Mgmt For For Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Ratification of Auditor Mgmt For For Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Waste Management, Inc. 05/13/2011 WM 94106L109 CUSIP Right to Call a Special Meeting Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Elect Angela Braly Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Elect Warren Jobe Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Elect William Mays Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Elect William Ryan Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Ratification of Auditor Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Elimination of Supermajority Requirement for Restrictions on Ownership and Transfer of Stock, Voting Rights of Shares and Number of Directors Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Elimination of Supermajority Requirement for Certain Business Combinations Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Amendments Removing Certain Restrictions on Ownership of Shares Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Amendments Deleting Certain Obsolete Provisions Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Amendments Deleting Certain Obsolete Provisions and Making Conforming Changes Mgmt For For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Shareholder Proposal Regarding Conversion to Nonprofit Status ShrHoldr Against For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Shareholder Proposal Regarding Reincorporation ShrHoldr Against For Voted WellPoint, Inc. 05/17/2011 WLP 94973V107 CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Elect Besty Bernard Mgmt For For Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Elect Marc Casper Mgmt For For Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Elect David Dvorak Mgmt For For Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Elect Larry Glasscock Mgmt For For Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Elect Robert Hagemann Mgmt For For Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Elect Arthur Higgins Mgmt For For Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Elect John McGoldrick Mgmt For For Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Elect Cecil Pickett Mgmt For For Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Zimmer Holdings, Inc. 05/02/2011 ZMH 98956P102 CUSIP Ratification of Auditor Mgmt For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated MDT Stock Trust By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 23, 2011 * Print the name and title of each signing officer under his or her signature.
